Order entered November 5, 2013




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-12-01324-CR

                             RONNIE BANNISTER, Appellant

                                               V.

                             THE STATE OF TEXAS, Appellee

                           On Appeal from the 86th District Court
                                 Kaufman County, Texas
                              Trial Court Cause No. 29736-86

                                           ORDER
       The Court grants the State’s motion to extend time to file its appellate brief. The State’s

brief received on November 4, 2013 is ORDERED filed as of the date of this order.




                                                    /David Evans/
                                                    DAVID EVANS
                                                    PRESIDING JUSTICE